  8:18-cv-00462-JMG-SMB Doc # 87 Filed: 03/09/20 Page 1 of 3 - Page ID # 208



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA


EQUAL EMPLOYMENT                                     CASE NO: 8:18CV329
OPPORTUNITY COMMISSION,

                   Plaintiff,

      v.                                     AMENDED NOTICE OF VIDEOTAPED
                                                      DEPOSITION
WERNER ENTERPRISES, INC.,                        OF ANDREW DEUSCHLE

                   Defendant;
and

ANDREW DEUSCHLE,

                   Plaintiff Intervenor,

      v.

WERNER ENTERPRISES, INC.,

                   Defendant.


EQUAL EMPLOYMENT                                     CASE NO: 8:18CV462
OPPORTUNITY COMMISSION,

                   Plaintiff,

      v.

DRIVERS MANAGEMENT, LLC                and
WERNER ENTERPRISES, INC.,

                   Defendants.

      YOU AND EACH OF YOU are hereby notified that Joseph E. Jones, attorney for

Defendants, Werner Enterprises, Inc., and Drivers Management, LLC, will take the

deposition of ANDREW DEUSCHLE, to be used as evidence in the trial of the above

entitled cause, on Tuesday, March 10, 2020, at 1:30 p.m. The deposition will be taken

at Disability Rights Texas, 2222 West Braker Lane, Austin, Texas 78758-1024. The
  8:18-cv-00462-JMG-SMB Doc # 87 Filed: 03/09/20 Page 2 of 3 - Page ID # 209



deposition will be taken before, and recorded and preserved by, an official court reporter

and notary public. The deposition will be recorded by audio, audiovisual, stenographic,

and video means. The deposition will continue from day-to-day until it is completed.

The taking of said deposition may be adjourned from day to day until complete.

Defendants will make arrangements at this deposition for the services of two certified

interpreters for the translation of deposition testimony.

       DATED this 9th day of March, 2020.

                                           WERNER ENTERPRISES, INC. and
                                           DRIVERS MANAGEMENT, LLC,
                                           Defendants


                                      BY: /s/ Brandon J. Crainer
                                         Joseph E. Jones, #15970
                                         Elizabeth A. Culhane, #23632
                                         Brandon J. Crainer, #24891
                                         FRASER STRYKER PC LLO
                                         500 Energy Plaza
                                         409 South 17th Street
                                         Omaha, NE 68102
                                         Tel: (402) 341-6000
                                         Fax: (402) 341-8290
                                         jjones@fraserstryker.com
                                         eculhane@fraserstryker.com
                                         bcrainer@fraserstryker.com
                                         ATTORNEYS FOR DEFENDANTS
                                         WERNER ENTERPRISES, INC. and
                                         DRIVERS MANAGEMENT, LLC




                                              2
  8:18-cv-00462-JMG-SMB Doc # 87 Filed: 03/09/20 Page 3 of 3 - Page ID # 210



                             CERTIFICATE OF SERVICE

      I hereby certify that on the 9th day of March, 2020, a true and correct copy of the

foregoing document was served via electronic mail upon the following counsel of record:

Emily Keatley
C. Felix Miller
Grant R. Doty
Meredith Berwick
Equal Employment Opportunity Commission
Kansas City Area Office
400 State Avenue, Ste. 905
Kansas City, KS 66101
emily.keatley@eeoc.gov
felix.miller@eeoc.gov
grant.doty@eeoc.gov
meredith.berwick@eeoc.gov


BRIAN EAST
LIA S. DAVIS
DISABILITY RIGHTS TEXAS
2222 West Braker Lane
Austin, Texas 78758-1024
beast@drtx.org
ldavis@drtx.org


DIANNE D. DELAIR
DISABILITY RIGHTS NEBRASKA
134 South 13th Street, Suite 600
Lincoln, Nebraska 68508
Dianne@drne.org


                                               /s/ Brandon J. Crainer


2291004 v12




                                           3
